Citation Nr: 1224764	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied a claim for a TDIU.  In November 2008 and June 2010, the Board remanded the claim for additional development. 

In an April 2011 decision, the Board denied a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2012.  By order dated that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion relates that a March 2011 rating decision granted service connection for PTSD, evaluated as 10 percent disabling.  The Joint Motion points out that this rating decision was contained in a temporary claims file at the Agency of Original Jurisdiction and did not appear to have been considered by the Board's April 2011 decision.  The Joint Motion directs that on remand the Board should adjudicate the Veteran's TDIU claim in compliance with 38 C.F.R. § 4.16 (2011), with consideration of all of the Veteran's service-connected disabilities, including PTSD.  The Joint Motion further directs the Board to consider whether an examination is warranted to properly consider the impact of all of the Veteran's service-connected disabilities on his employability.  In doing so, the Joint Motion cites Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)) (VA examining physician should generally address extent of functional and industrial impairment from Veteran's service-connected disabilities regarding a TDIU claim).

The Board observes that a copy of the March 2011 rating decision contained in the claims file refers to VA examination reports dated in October 2010 and February 2011.  Apparently, at least one of these examination reports addresses the Veteran's PTSD.  However, the claims file and the Virtual VA eFolder do not contain these VA examination reports.  Similarly, although the March 2011 rating decision relates that an electronic review of VA treatment records was conducted on March 21, 2011, the claims file and the Virtual VA eFolder contain no VA medical records dated after August 9, 2010.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file and the Virtual VA eFolder copies of all VA medical records dated after August 9, 2010, to include the VA examination reports dated in October 2010 and February 2011.

2.  Then, provide the Veteran a VA general medical examination to determine whether he is unemployable solely due to his service-connected disabilities, including PTSD.  The claims folder should be made available to the examiner for review before the examination.  Any tests or studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete rationale for all conclusions reached.

If the examiner is unable to render an opinion as to whether the Veteran has been rendered unemployable as a result of his service-connected disabilities without the resort to speculation, a complete rationale as to why this is so must also be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, which must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


